Exhibit 10.2

CONTANGO OIL & GAS COMPANY

THIRD AMENDED AND RESTATED
2009 INCENTIVE COMPENSATION PLAN







--------------------------------------------------------------------------------

CONTANGO OIL & GAS COMPANY

THIRD AMENDED AND RESTATED 2009 INCENTIVE COMPENSATION PLAN

1.Purpose and History

The purpose of the Contango Oil & Gas Company Amended and Restated 2009
Incentive Compensation Plan (the “Plan”) is to provide (i) designated employees
of Contango Oil & Gas Company (the “Company”) and its subsidiaries, (ii)
non-employee members of the board of directors of the Company, and (iii)
consultants who perform services for the Company and its subsidiaries with the
opportunity to receive grants of stock options, stock units, stock awards, stock
appreciation rights and other stock-based awards as well as cash awards. The
Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefiting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders.

The Plan (styled as the Contango Oil & Gas Company 2009 Equity Compensation
Plan) originally became effective as of September 1, 2009. The Plan was amended
and restated on April 10, 2014 to (1) clarify certain provisions of the Plan
relating to Section 162(m) of the Code, (2) add cash awards to the Plan, and (3)
make certain administrative clarifications to the Plan. The Plan was further
amended and restated on March 21, 2017 to (a) increase the number of shares
reserved for issuance pursuant to the Plan; (b) extend the term of the Plan to
March 21, 2027; (c) increase the individual limit applicable to awards granted
to a single Participant in any single year; and (d) make certain administrative
clarifications to the Plan. The Plan is now being amended and restated to (I)
increase the number of shares reserved for issuance pursuant to the Plan, and
(II) eliminate certain outdated references to Section 162(m) of the Code.

2.Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

(a)“ASC Topic 718” means the Financial Accounting Standards Board Accounting
Standards Codification Topic 718, Compensation – Stock Compensation, as amended
or any successor accounting standard.
(b)“Board” means the Company’s Board of Directors.
(c)“Cash Award” means a cash award as described in Section 11.
(d)“Change of Control” shall be deemed to have occurred if:
(i)Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 50% of the securities of the
Company representing either (x) the then outstanding shares of Company Stock
(the “Outstanding Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding



--------------------------------------------------------------------------------

Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
or (D) any acquisition by any entity pursuant to a transaction that complies
with clauses (A), (B) and (C) of paragraph (iii) below;
(ii)Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; or
(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent or are converted into or exchanged for securities which
represent or are convertible into more than 50% of, respectively, the then
outstanding shares of common stock or common equity interests and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body, as the case may
be, of the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company, or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries), (B) no person (excluding any employee benefit plan (or
related trust) of the Company or the entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock or common equity
interests of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body of such entity to
the extent that such ownership results solely from ownership of the Company that
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors or similar governing body of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

Provided, however, that notwithstanding the definition of a Change of Control
provided above, with respect to any award that is subject to section 409A of the
Code, a “Change of Control” shall not occur unless that Change of Control also
constitutes a “change in the ownership of a corporation,” a “change in the
effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets,” in each case, within the meaning
of 1.409A-3(i)(5) of the regulations promulgated under section 409A of the Code.

(e)“Code” means the Internal Revenue Code of 1986, as amended.

2

--------------------------------------------------------------------------------

(f)“Committee” means (i) with respect to Grants to Employees (other than as
noted herein) and Consultants, the Compensation Committee of the Board or
another committee appointed by the Board to administer the Plan, (ii) with
respect to Grants made to Non-Employee Directors, the Board, and (iii) with
respect to Grants to individuals that are subject to section 16 of the Exchange
Act, a committee that consists of two or more persons appointed by the Board,
all of whom shall be “nonemployee directors” within the meaning of Rule
16b-3(b)(3).
(g)“Company” means Contango Oil & Gas Company and any successor corporation.
(h)“Company Stock” means the common stock of the Company.
(i)“Consultant” means an advisor or consultant who performs services for the
Employer.
(j)“Dividend Equivalent” means an amount calculated with respect to a Stock
Unit, which is determined by multiplying the number of shares of Company Stock
subject to the Stock Unit by the per-share cash dividend, or the per-share fair
market value (as determined by the Committee) of any dividend in consideration
other than cash, paid by the Company on its Company Stock. If interest is
credited on accumulated dividend equivalents, the term “Dividend Equivalent”
shall include the accrued interest.
(k)“Employee” means an employee of the Employer (including an officer or
director who is also an employee), but excluding any person who is classified by
the Employer as a “contractor” or “consultant,” no matter how characterized by
the Internal Revenue Service, other governmental agency or a court. Any change
of characterization of an individual by the Internal Revenue Service or any
court or government agency shall have no effect upon the classification of an
individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.
(l)“Employer” means the Company and its subsidiaries.
(m)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)“Exercise Price” means the per share price at which shares of Company Stock
may be purchased under an Option, as designated by the Committee.
(o)“Fair Market Value” of Company Stock means, unless the Committee determines
otherwise with respect to a particular Grant, (i) if the principal trading
market for the Company Stock is a national securities exchange, the last
reported sale price of Company Stock on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
(ii) if the Company Stock is not principally traded on such exchange, the mean
between the last reported “bid” and “asked” prices of Company Stock on the
relevant date, as reported on the OTC Bulletin Board, or (iii) if the Company
Stock is not publicly traded or, if publicly traded, is not so reported, the
Fair Market Value per share shall be as determined by the Committee.

3

--------------------------------------------------------------------------------

(p)“Grant” means an Option, Stock Unit, Stock Award, SAR, Other Stock-Based
Award or Cash Award granted under the Plan.
(q)“Grant Agreement” means the written instrument that sets forth the terms and
conditions of a Grant, including all amendments thereto.
(r)“Incentive Stock Option” means an Option that is intended to meet the
requirements of an incentive stock option under section 422 of the Code.
(s)“Incumbent Board” means the portion of the Board constituted of the
individuals who are members of the Board as of the Second Restatement Effective
Date and any other individual who becomes a director of the Company after the
Second Restatement Effective Date and whose election or appointment by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Incumbent Board.
(t)“Non-Employee Director” means a member of the Board who is not an employee of
the Employer.
(u)“Nonqualified Stock Option” means an Option that is not intended to be taxed
as an incentive stock option under section 422 of the Code.
(v)“Option” means an option to purchase shares of Company Stock, as described in
Section 7.
(w)“Other Stock-Based Award” means any Grant based on, measured by or payable in
Company Stock (other than an Option, Stock Unit, Stock Award or SAR), as
described in Section 10.
(x)“Participant” means an Employee, Consultant or Non-Employee Director
designated by the Committee to participate in the Plan.
(y)“Plan” means this Contango Oil & Gas Company 2009 Equity Compensation Plan,
as amended and as in effect from time to time.
(z)“SAR” means a stock appreciation right as described in Section 10.
(aa)“Second Restatement Effective Date” means March 21, 2017.
(bb)“Stock Award” means an award of Company Stock as described in Section 9.
(cc)“Stock Unit” means an award of a phantom unit representing a share of
Company Stock, as described in Section 8.

4

--------------------------------------------------------------------------------

3.Administration

(a)Committee. The Plan shall be administered and interpreted by the Committee.
Ministerial functions may be performed by an administrative committee comprised
of Company employees appointed by the Committee.
(b)Committee Authority. Except for Grants to the Company’s Chairman and its
Chief Executive Officer, each of which shall require the approval of the Board,
the Committee shall have the sole authority to (i) determine the Participants to
whom Grants shall be made under the Plan, (ii) determine the type, size and
terms and conditions of the Grants to be made to each such Participant, (iii)
determine the time when the Grants will be made and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability, (iv) amend the terms and
conditions of any previously issued Grant, subject to the provisions of Sections
17 and 18 below, and (v) deal with any other matters arising under the Plan.
(c)Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.

4.Grants

(a)Grants under the Plan may consist of Options as described in Section 7, Stock
Units as described in Section 8, Stock Awards as described in Section 9, SARs or
Other Stock-Based Awards as described in Section 10, and Cash Awards as
described in Section 11. All Grants shall be subject to such terms and
conditions as the Committee deems appropriate and as are specified in writing by
the Committee to the Participant in the Grant Agreement.
(b)Notwithstanding any provision of the Plan to the contrary, on and after the
Second Restatement Effective Date, the Committee shall not award more than 5% of
the aggregate number of Shares that remain available as of the Second
Restatement Effective Date plus any Shares that become available in the future
pursuant to Grants that could vest in less than 12 months of the date of grant,
subject, in each case, to the Committee’s authority under the Plan to vest
Grants earlier, as the Committee deems appropriate and as permitted by any other
section of this Plan.
(c)All Grants shall be made conditional upon the Participant’s acknowledgement,
in writing or by acceptance of the Grant, that all decisions and determinations
of the Committee shall be final and binding on the Participant, his or her
beneficiaries and any

5

--------------------------------------------------------------------------------

other person having or claiming an interest under such Grant. Grants under a
particular Section of the Plan need not be uniform as among the Participants.

5.Shares Subject to the Plan

(a)Shares Authorized. The total aggregate number of shares of Company Stock that
may be issued under the Plan is 12,500,000 shares, subject to adjustment as
described in subsection (d) below.
(b)Source of Shares; Share Counting. Shares issued under the Plan may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan. If and to the extent Options or SARs granted under the Plan
terminate, expire, or are canceled, forfeited, exchanged or surrendered without
having been exercised, and if and to the extent that any Stock Awards, Stock
Units, or Other Stock-Based Awards are forfeited or terminated, or otherwise are
not paid in full, the shares reserved for such Grants shall again be available
for purposes of the Plan. Shares of Stock surrendered in payment of the Exercise
Price of an Option, and shares withheld or surrendered for payment of taxes,
shall not be available for re-issuance under the Plan. If SARs are granted, the
full number of shares subject to the SARs shall be reserved for issuance under
the Plan pending final settlement of the award. If Stock Units are granted, the
number of shares attributable to the “target” award level associated with the
Stock Units shall be reserved for issuance under the Plan pending final
settlement of the award. To the extent that a Grant of Stock Units or Other
Stock-Based Awards is designated in the Grant Agreement to be paid in cash, and
not in shares of Company Stock, such Grants shall not count against the share
limits in subsection (a).
(c)Individual Limits. The maximum aggregate number of shares of Company Stock
with respect to which all Grants may be made under the Plan to any individual
during any calendar year shall be 1,000,000 shares, subject to adjustment as
described in subsection (d) below. With respect to an award that is not
designated in shares of Company Stock, the maximum amount of the Grant to any
individual during any calendar year shall not be valued at more than $2,500,000
on the date of grant. The individual limits of this subsection (c) shall apply
without regard to whether the Grants are to be paid in Company Stock or cash.
All cash payments (other than with respect to Dividend Equivalents) shall equal
the Fair Market Value of the shares of Company Stock to which the cash payments
relate. A Participant may not accrue Dividend Equivalents during any calendar
year in excess of $500,000.
(d)Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, (iv) by reason of any change in capital
structure or business of the Company or other corporate transaction or event
that would be considered an “equity restructuring” within the meaning of ASC
Topic 718, or (v) by reason of any other extraordinary or unusual event
affecting the outstanding Company Stock as a class without the Company’s receipt
of consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock

6

--------------------------------------------------------------------------------

available for issuance under the Plan, the maximum number of shares of Company
Stock for which any individual may receive Grants in any year, the kind and
number of shares covered by outstanding Grants, the kind and number of shares
issued and to be issued under the Plan, and the price per share or the
applicable market value of such Grants shall be equitably adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, the issued shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. In addition, in the event of
a Change of Control of the Company, the provisions of Section 15 of the Plan
shall apply. Any adjustments to outstanding Grants shall be consistent with
section 409A or 424 of the Code, to the extent applicable. Any adjustments
determined by the Committee shall be final, binding and conclusive.

6.Eligibility for Participation

(a)Eligible Persons. All Employees, including Employees who are officers or
members of the Board, Consultants, and all Non-Employee Directors shall be
eligible to participate in the Plan; provided, that, any such individual must be
an “employee” of the Company or any of its parents or subsidiaries within the
meaning of General Instruction A.1(a) (or any successor instruction) to Form S-8
if such individual is granted an award that may be settled in Company Stock.
(b)Selection of Participants. The Committee shall select the Employees,
Consultants, and Non-Employee Directors to receive Grants and shall determine
the number of shares of Company Stock subject to each Grant.

7.Options

(a)General Requirements. The Committee may grant Options to an Employee,
Consultant or Non-Employee Director upon such terms and conditions as the
Committee deems appropriate under this Section 7. The Committee shall determine
the number of shares of Company Stock that will be subject to each Grant of
Options to Employees, Consultants and Non-Employee Directors.
(b)Type of Option, Price and Term.
(i)The Committee may grant Incentive Stock Options or Nonqualified Stock Options
or any combination of the two, all in accordance with the terms and conditions
set forth herein. Incentive Stock Options may be granted only to Employees of
the Company or its parents or subsidiaries, as defined in section 424 of the
Code. Nonqualified Stock Options may be granted to Employees, Consultants or
Non-Employee Directors.
(ii)The Exercise Price of Company Stock subject to an Option shall be determined
by the Committee and may be equal to or greater than the Fair Market Value of a
share of Company Stock on the date the Option is granted. However, an Incentive
Stock Option may not be granted to an Employee who, at the time of grant, owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of

7

--------------------------------------------------------------------------------

the Company or any parent or subsidiary, as defined in section 424 of the Code,
unless the Exercise Price per share is not less than 110% of the Fair Market
Value of the Company Stock on the date of grant.
(iii)The Committee shall determine the term of each Option, which shall not
exceed ten years from the date of grant. However, an Incentive Stock Option that
is granted to an Employee who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary, as defined in section 424 of the Code, may
not have a term that exceeds five years from the date of grant.
(c)Exercisability of Options.
(i)Options shall become exercisable in accordance with such terms and conditions
as may be determined by the Committee and specified in the Grant Agreement. The
Committee may grant Options that are subject to achievement of performance goals
or other conditions. The Committee may accelerate the exercisability of any or
all outstanding Options at any time for any reason.
(ii)The Committee may provide in a Grant Agreement that the Participant may
elect to exercise part or all of an Option before it otherwise has become
exercisable. Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of (A) the
Exercise Price or (B) the Fair Market Value of such shares at the time of
repurchase, or such other restrictions as the Committee deems appropriate.
(iii)Options granted to persons who are non-exempt employees under the Fair
Labor Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Participant’s death, disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).
(d)Termination of Employment or Service. Except as provided in the Grant
Agreement, an Option may only be exercised while the Participant is employed as
an Employee or providing service as a Consultant or Non-Employee Director. The
Committee shall determine in the Grant Agreement under what circumstances and
during what time periods a Participant may exercise an Option after termination
of employment or service.
(e)Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Exercise Price for the Option (i) in
cash, (ii) if permitted by the Committee, by delivering shares of Company Stock
owned by the Participant and having a Fair Market Value on the date of exercise
equal to the Exercise Price or by attestation to ownership of shares of Company
Stock having an aggregate Fair Market Value on the date of exercise equal to the
Exercise Price, (iii) if permitted by the Committee, by a net exercise of the
Option, (iv) by payment through a broker in accordance with procedures permitted
by Regulation T of the

8

--------------------------------------------------------------------------------

Federal Reserve Board, or (v) by such other method as the Committee may approve.
Shares of Company Stock used to exercise an Option shall have been held by the
Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the shares
pursuant to the Option, and any required withholding taxes, must be received by
the time specified by the Committee depending on the type of payment being made,
but in all cases prior to the issuance of the Company Stock.
(f)Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year, under the Plan or any other stock
option plan of the Company or a parent or subsidiary, as defined in section 424
of the Code, exceeds $100,000, then the Option, as to the excess, shall be
treated as a Nonqualified Stock Option. An Incentive Stock Option shall not be
granted to any person who is not an Employee of the Company or a parent or
subsidiary, as defined in section 424 of the Code. No more than 12,500,000
shares may be issued under the Plan with respect to Incentive Stock Options.

8.Stock Units

(a)General Requirements. The Committee may grant Stock Units to an Employee,
Consultant or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 8. Each Stock Unit shall
represent the right of the Participant to receive a share of Company Stock or an
amount based on the value of a share of Company Stock. All Stock Units shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan.
(b)Terms of Stock Units. The Committee may grant Stock Units that are payable on
terms and conditions determined by the Committee, which may include payment
based on achievement of performance goals. Stock Units may be paid at the end of
a specified vesting or performance period, or payment may be deferred to a date
authorized by the Committee. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.
(c)Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Company Stock, or in a combination of the two, as
determined by the Committee. The Grant Agreement shall specify the maximum
number of shares that can be issued under the Stock Units.
(d)Requirement of Employment or Service. The Committee shall determine in the
Grant Agreement under what circumstances a Participant may retain Stock Units
after termination of the Participant’s employment or service, and the
circumstances under which Stock Units may be forfeited.
(e)Dividend Equivalents. The Committee may grant Dividend Equivalents in
connection with Stock Units, under such terms and conditions as the Committee
deems appropriate. Dividend Equivalents may be paid to Participants currently or
may be deferred. All Dividend Equivalents that are not paid currently shall be
credited to bookkeeping accounts on the

9

--------------------------------------------------------------------------------

Company’s records for purposes of the Plan. Dividend Equivalents may be accrued
as a cash obligation, or may be converted to additional Stock Units for the
Participant, and deferred Dividend Equivalents may accrue interest, all as
determined by the Committee. The Committee may provide that Dividend Equivalents
shall be payable based on the achievement of specific performance goals.
Dividend Equivalents may be payable in cash or shares of Company Stock or in a
combination of the two, as determined by the Committee. Notwithstanding the
foregoing, with respect to Dividend Equivalents granted on or after the Second
Restatement Effective Date, such Dividend Equivalents shall be subject to the
same restrictions and a risk of forfeiture as the Stock Unit with respect to
which the dividends accrue and shall not be paid unless and until such award has
vested and been earned.

9.Stock Awards

(a)General Requirements. The Committee may issue shares of Company Stock to an
Employee, Consultant or Non-Employee Director under a Stock Award, upon such
terms and conditions as the Committee deems appropriate under this Section 9.
Shares of Company Stock issued pursuant to Stock Awards may be issued for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance goals.
The Committee shall determine the number of shares of Company Stock to be issued
pursuant to a Stock Award.
(b)Requirement of Employment or Service. The Committee shall determine in the
Grant Agreement under what circumstances a Participant may retain Stock Awards
after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.
(c)Restrictions on Transfer. While Stock Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 14(a). If
certificates are issued, each certificate for a share of a Stock Award shall
contain a legend giving appropriate notice of the restrictions in the Grant. The
Participant shall be entitled to have the legend removed when all restrictions
on such shares have lapsed. The Company may retain possession of any
certificates for Stock Awards until all restrictions on such shares have lapsed.
(d)Right to Vote and to Receive Dividends. The Committee shall determine to what
extent, and under what conditions, the Participant shall have the right to vote
shares of Stock Awards and to receive any dividends or other distributions paid
on such shares during the restriction period. The Committee may determine that
Dividends on Stock Awards shall be withheld while the Stock Awards are subject
to restrictions and that the Dividends shall be payable only upon the lapse of
the restrictions on the Stock Awards, or on such other terms as the Committee
determines. Dividends that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan.
Accumulated Dividends may accrue interest, as determined by the Committee, and
shall be paid in cash, shares of Company Stock, or in such other form as
Dividends are paid on Company Stock, as

10

--------------------------------------------------------------------------------

determined by the Committee. Notwithstanding the foregoing, with respect to
Dividends granted on or after the Second Restatement Effective Date in
connection with Stock Awards, such Dividends shall be subject to the same
restrictions and a risk of forfeiture as the Stock Award with respect to which
the Dividend accrues and shall not be paid unless and until such award has
vested and been earned.

10.Stock Appreciation Rights and Other Stock-Based Awards

(a)SARs. The Committee may grant SARs to an Employee, Consultant or Non-Employee
Director separately or in tandem with an Option. The following provisions are
applicable to SARs:
(i)General Requirements. The Committee shall establish the number of shares, the
terms and the base amount of the SAR at the time the SAR is granted. The base
amount of each SAR shall be not less than the Fair Market Value of a share of
Company Stock as of the date of Grant of the SAR.
(ii)Tandem SARs. The Committee may grant tandem SARs either at the time the
Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock Option.
In the case of tandem SARs, the number of SARs granted to a Participant that
shall be exercisable during a specified period shall not exceed the number of
shares of Company Stock that the Participant may purchase upon the exercise of
the related Option during such period. Upon the exercise of an Option, the SARs
relating to the Company Stock covered by such Option shall terminate. Upon the
exercise of SARs, the related Option shall terminate to the extent of an equal
number of shares of Company Stock.
(iii)Exercisability. An SAR shall become exercisable in accordance with such
terms and conditions as may be specified. The Committee may grant SARs that are
subject to achievement of performance goals or other conditions. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. The Committee shall determine in the Grant Agreement under what
circumstances and during what periods a Participant may exercise an SAR after
termination of employment or service. A tandem SAR shall be exercisable only
while the Option to which it is related is exercisable.
(iv)Grants to Non-Exempt Employees. SARs granted to persons who are non-exempt
employees under the Fair Labor Standards Act of 1938, as amended, may not be
exercisable for at least six months after the date of grant (except that such
SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).
(v)Exercise of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the

11

--------------------------------------------------------------------------------

stock appreciation for the number of SARs exercised. The stock appreciation for
an SAR is the amount by which the Fair Market Value of the underlying Company
Stock on the date of exercise of the SAR exceeds the base amount of the SAR as
specified in the Grant Agreement.
(vi)Form of Payment. The Committee shall determine whether the stock
appreciation for an SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two. For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR. If shares of
Company Stock are to be received upon exercise of an SAR, cash shall be
delivered in lieu of any fractional share.
(b)Other Stock-Based Awards. The Committee may grant other awards not specified
in Sections 7, 8 or 9 above that are based on or measured by Company Stock to
Employees, Consultants and Non-Employee Directors, on such terms and conditions
as the Committee deems appropriate. Other Stock-Based Awards may be granted
subject to achievement of performance goals or other conditions and may be
payable in Company Stock or cash, or in a combination of the two, as determined
by the Committee in the Grant Agreement.

11.Cash Awards

A Grant denominated in or settled in cash, as an element of or supplement to, or
independent of any other Grant under this Plan, may be granted pursuant to this
Section 11. Cash Awards may be granted to Employees, Consultants and
Non-Employee Directors, on such terms and conditions as the Committee deems
appropriate. Cash Awards may be granted subject to the achievement of
performance goals or other conditions.

12.Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. The Committee shall establish rules
and procedures for any such deferrals, consistent with applicable requirements
of section 409A of the Code.

13.Withholding of Taxes

(a)Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.
(b)Election to Withhold Shares. If the Committee so permits, shares of Company
Stock may be withheld to satisfy the Company’s tax withholding obligation with
respect to Grants paid in Company Stock, at the time such Grants become taxable,
up to an amount that does not exceed the maximum applicable withholding tax rate
for federal (including

12

--------------------------------------------------------------------------------

FICA), state and local tax liabilities, that may be utilized without creating
adverse accounting treatment for the Company with respect to such award, as
determined by the Committee.

14.Transferability of Grants

(a)Restrictions on Transfer. Except as described in subsection (b) below, only
the Participant may exercise rights under a Grant during the Participant’s
lifetime, and a Participant may not transfer those rights except by will or by
the laws of descent and distribution. When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.
(b)Transfer of Nonqualified Stock Options to or for Family Members.
Notwithstanding the foregoing, the Committee may provide, in a Grant Agreement,
that a Participant may transfer Nonqualified Stock Options to family members, or
one or more trusts or other entities for the benefit of or owned by family
members, consistent with the applicable securities laws, according to such terms
as the Committee may determine; provided that the Participant receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

15.Consequences of a Change of Control

(a)Grants prior to the Second Restatement Effective Date. In the event of a
Change of Control, the Committee may take any one or more of the following
actions with respect to all outstanding Grants that were awarded prior to the
Second Restatement Effective Date, without the consent of any Participant: (i)
the Committee may determine that outstanding Options and SARs shall be fully
exercisable, and restrictions on outstanding Stock Awards, Stock Units and Other
Stock-Based Awards shall lapse, as of the date of the Change of Control or at
such other time as the Committee determines, (ii) the Committee may require that
Participants surrender their outstanding Options and SARs in exchange for one or
more payments by the Company, in cash or Company Stock as determined by the
Committee, in an amount equal to the amount, if any, by which the then Fair
Market Value of the shares of Company Stock subject to the Participant’s
unexercised Options and SARs exceeds the Exercise Price or base amount, as
applicable, and on such terms as the Committee determines, (iii) after giving
Participants an opportunity to exercise their outstanding Options and SARs, the
Committee may terminate any or all unexercised Options and SARs at such time as
the Committee deems appropriate, (iv) with respect to Participants holding Stock
Units, Other Stock-Based Awards or Dividend Equivalents, the Committee may
determine that such Participants shall receive one or more payments in
settlement of such Stock Units, Other Stock-Based Awards or Dividend
Equivalents, in such amount and form and on such terms as may be determined by
the Committee, or (v) the Committee may determine that Grants that remain
outstanding after the Change of Control shall be converted to similar grants of
the surviving corporation (or a parent or subsidiary of the surviving
corporation). Such acceleration, surrender, termination, settlement or
conversion shall take place as of the date of the Change of Control or such
other date as the Committee may specify.

13

--------------------------------------------------------------------------------

(b)Grants On or Following the Second Restatement Effective Date. In the event of
a Change of Control, with respect to all outstanding Grants that were awarded on
or following the Second Restatement Effective Date, the impact of a Change of
Control shall be set forth in the applicable Grant Agreement; provided, however,
that with respect to any award granted on or after the Second Restatement
Effective Date, no such award may become vested in full automatically upon a
Change of Control, except (i) if such acceleration is also contingent upon an
involuntary termination of the Participant’s employment or services with the
Company, any of its subsidiaries, or the surviving or successor entity (or a
parent or subsidiary of the surviving entity) that occurs within the two (2)
year period following the Change of Control, or (b) if such acceleration occurs
with respect to an award that is not assumed, replaced, or converted by the
surviving entity in any such Change of Control. With respect to a Grant that is
subject to performance-based vesting provisions, in the case of clause (b),
acceleration shall assume attainment of the applicable performance criteria at
the higher of (1) the “target” level (prorated based upon the length of time
within the performance cycle that has elapsed prior to the Change of Control) or
(2) actual achievement as of the date of such Change of Control.
(c)Other Transactions. The Committee may provide in a Grant Agreement that a
sale or other transaction involving a subsidiary or other business unit of the
Company shall be considered a Change of Control for purposes of a Grant, or the
Committee may establish other provisions that shall be applicable in the event
of a specified transaction.

16.Requirements for Issuance of Shares

No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon. No Participant shall have any right as a
stockholder with respect to Company Stock covered by a Grant until shares have
been issued to the Participant.

17.Amendment and Termination of the Plan

(a)Amendment. The Board may amend or terminate the Plan at any time (including,
without limitation, in response to a change in applicable law or regulations);
provided, however, that if approval of the stockholders of the Company is
required in order to comply with the Code or applicable laws, or to comply with
applicable stock exchange requirements, then such amendment or termination shall
not be effective until such approval is received. No amendment or termination of
this Plan shall, without the consent of the Participant, materially impair any
rights or obligations under any Grant previously made to the Participant under
the Plan, unless such right has been reserved in the Plan or the Grant
Agreement, or except as provided in Section 18(b) below.

14

--------------------------------------------------------------------------------

(b)No Repricing Without Stockholder Approval. Except in connection with a
corporate transaction involving the Company or a change in capitalization
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the terms of outstanding
Grants may not be amended without shareholder approval to reduce the Exercise
Price of outstanding Options or the base amount of outstanding SARs or cancel
outstanding Options or SARs in exchange for cash, other property, other Grants
or Options or SARs with an Exercise Price or base amount that is less than the
Exercise Price or base amount of the original Options or SARs.
(c)Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of the Second Restatement Effective Date, unless
the Plan is terminated earlier by the Board or is extended by the Board with the
approval of the stockholders. The termination of the Plan shall not impair the
power and authority of the Committee with respect to an outstanding Grant.

18.Miscellaneous

(a)Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee
(b)Compliance with Law. The Plan, the exercise of Options or SARs and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code and that, to the extent
applicable, Grants comply with the requirements of section 409A of the Code or
an exception from such requirements. To the extent that any legal requirement of
section 16 of the Exchange Act or section 422 or 409A of the Code as set forth
in the Plan ceases to be required under section 16 of the Exchange Act or
section 422 or 409A of the Code, that Plan provision shall cease to apply. The
Committee may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Committee may also adopt rules regarding the withholding of taxes on payments to
Participants. The Committee may, in its sole discretion, agree to limit its
authority under this Section.

15

--------------------------------------------------------------------------------

(c)Enforceability. The Plan shall be binding upon and enforceable against the
Company and its successors and assigns.
(d)Funding of the Plan; Limitation on Rights. This Plan shall be unfunded. The
Company shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure the payment of any Grants under
this Plan. Nothing contained in the Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.
(e)Rights of Participants. Nothing in this Plan shall entitle any Employee,
Consultant, Non-Employee Director or other person to any claim or right to
receive a Grant under this Plan that has not been approved by the Committee and
otherwise administered in accordance with the terms hereof. Neither this Plan
nor any action taken hereunder shall be construed as giving any individual any
rights to be retained by or in the employment or service of the Employer.
(f)No Fractional Shares. No fractional shares of Company Stock shall be issued
or delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
(g)Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
(h)Specified Employee under Section 409A of the Code. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under section 409A of the Code or the regulations
promulgated thereunder) becomes entitled to a payment under a Grant which is
subject to section 409A of the Code on account of a “separation from service”
(as defined under section 409A of the Code or the regulations promulgated
thereunder), to the extent required by the Code, such payment (or the applicable
portion of such payment) shall not occur until the date that is six months plus
one day from the date of such separation from service. Any amount that is
otherwise payable within the six-month period described herein will be
aggregated and paid in a lump sum without interest.
(i)Severability. If any provision of this Plan is held to be illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions hereof, but such provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein. If any of the terms or provisions of this Plan or any
Grant Agreement conflict with the requirements of Rule 16b-3 (as those terms or

16

--------------------------------------------------------------------------------

provisions are applied to eligible persons who are subject to section 16(b) of
the Exchange Act) or section 422 of the Code (with respect to Incentive Stock
Options), then those conflicting terms or provisions shall be deemed inoperative
to the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Grant should not comply with Rule 16b-3) or section 422 of the Code.
With respect to Incentive Stock Options, if this Plan does not contain any
provision required to be included herein under section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an
Incentive Stock Option cannot so qualify, that Option (to that extent) shall be
deemed an Option not subject to section 422 of the Code for all purposes of the
Plan.
(j)Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Agreements issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the state of Delaware, without
giving effect to the conflict of laws provisions thereof.
(k)Clawback Policies. To the extent required or advisable pursuant to applicable
law or any applicable securities exchange listing standards, Grants and amounts
paid or payable pursuant to or with respect to Grants under this Plan shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by the Board, which clawback policies or procedures may provide for
forfeiture, repurchase and/or recoupment of Grants and amounts paid or payable
pursuant to or with respect to Grants. Notwithstanding any provision of a Grant
Agreement to the contrary, the Company reserves the right, without the consent
of any Participant or beneficiary of any Grant, to adopt any such required or
advisable clawback policies and procedures, including such policies and
procedures applicable to the Grant Agreement with retroactive effect.

17

--------------------------------------------------------------------------------